DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2. 	Applicant filed the response to Election/Restriction requirement on 11/05/2021. Claims 21-22 and 25-31 are elected for examination. Claims 21-22 and 25-31 are pending. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/10/2020 and 11/05/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
4.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Not Positively Recited
5.	The following limitations are not positively recited and are generally not given patentable weight. 

Claim 27 recites “wherein the first geographical information includes a first geographical location, and the second geographical information includes a second geographical location…”
Claim 28 recites “determining a first region including the first geographical location and a second region including the second geographical location”.
Optional Language
7.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
8. 	Claim 26 recites “in response to a determination that the similarity between the first character string and the second character string exceeds a similarity threshold …”
	Claim 29 recites “in response to the result of the comparison that the overlap between the first region and the second region exceeds an overlap threshold …”
	Claim 31 recites “in response to the result of the comparison that the time duration related to the service exceeds a time threshold …”

Claim Rejections - 35 USC §101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



11.	Claim 21 as the system itself is transitory. According to the Specification (PGPub, paragraph 260) a “computer readable signal medium may be any computer readable medium that is not a computer readable storage medium…” The claim, however, recites “storage medium”. Therefore, as a component of the system is transitory, the system itself is transitory. Thus, the claim as a whole does not fall within any statutory category.
12.	However, the full analysis of the claims is performed.
13.	Claims are directed to the abstract idea of “determining whether to approve a payment request” which is grouped under “Certain methods of organizing human activity is similar to a commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claims recite “receiving a payment request including information related to a service provided by a service provider, the information related to the service including first geographical information of the service provider; obtaining second geographical information of a location where the service is provided; comparing the first geographical information and the second geographical information; and determining whether the payment request is approved according to a preset rule at least based on the result of the comparison of the two geographical information”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
14.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “at least one storage medium”, “at least one processor”, “a terminal device”, and “a positioning transceiver component of the terminal device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of determining whether to approve a payment request.  
15.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining whether to approve a payment request using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
16.	Hence, claims are not patent eligible.
17.	Dependent claim 22 describes the payment procedure and the generation of the geographical information. Dependent claim 25 describes the two geographic information and comparison of the them to determine similarities. Dependent claims 26 and 27 describe the condition to approve the payment request and determining whether the geographic locations were correlated. Dependent claims 28 and 29 describe the determination of the overlapping the first and the second regions that resulted in approving the payment request. Dependent claims 30 and 31 describe the determination of the time duration of the provided service that resulted in approving the payment request.. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
18.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
19.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
20.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

21.	Claims 21-22 and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
22.	Claims 21, 25, 27-28, and 30 recite “least one processor is configured to direct the system to perform …”
23.	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01(I)).
24.	Claims 22, 26, 29, and 31 are rejected under the same rationale as claim 21 because claims 22, 26, 29, and 31 inherit the deficiencies of claim 21 due to their dependency.

25.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


26.	Claims 21-22 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Katz
27.	Claim 22 recites “wherein the service is paid for by the user…” 
28.	Claim language is indefinite because it is directed both to system (as claim 22 depends on claim 21) and action performed by a user via a terminal device (which is not part of the system). (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)), MPEP 2173.05 (p) II.

Unclear scope
29. 	Claim 21 “A system, comprising: …; and at least one processor… the at least one processor is configured to direct the system…” It is unclear whether the system comprises the “at least one storage medium” and “at least one processor” or additionally the operations of “receiving…”; “obtaining…”; “comparing…”; and “determining…”
Claim 25 recites “… least one processor is configured to direct the system to perform …: determining a similarity…” 
Claim 27 recites “… least one processor is configured to direct the system to perform …: determining a correlation…” 
 Claim 28 recites “… least one processor is configured to direct the system to perform …:  determining a first…; and determining the correlation…” 
Claim 30 recites “… least one processor is configured to direct the system to perform …: determining a time…” 
 30.	It is unclear how the processor being part of the system directs the system to perform underlined above steps. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
31.	Claims 22, 26, 29, and 31 are rejected under the same rationale as claim 21 because claims 22, 26, 29, and 31 inherit the deficiencies of claim 21 due to their dependency.
Claim Rejections - 35 USC § 102
32.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
33.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

34.	Claims 21, 22, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20180293570A1 to Pareek et al.
35.	As per claim 21: 
Pareek et al. discloses the following limitations: 
at least one storage medium including a set of instructions [0032]
at least one processor in communication with the at least one storage medium, wherein when executing the instructions, the at least one processor is configured to direct the system to perform operations including [0038]
receiving a payment request including information related to a service provided by a service provider, the information related to the service including first geographical information of the service provider [0033]
obtaining second geographical information of a location where the service is provided [0038]
comparing the first geographical information and the second geographical information [0038]
determining whether the payment request is approved according to a preset rule at least based on the result of the comparison of the two geographical information [0050] 
36.	As per claim 22: 
Pareek et al. discloses the following limitations: 
wherein the service is paid for by the user via a terminal device, and the second geographical information is generated by a positioning transceiver component of the terminal device [0051]
37.	As per claim 25: 
Pareek et al. discloses the following limitations: 
wherein the first geographical information includes a first character string, and the second geographical information includes a second character string [0045]
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to direct the system to perform additional operations including: [0049]
determining a similarity between the first character string and the second character string [0046]  
38.	As per claim 27: 
Pareek et al. discloses the following limitations: 
wherein the first geographical information includes a first geographical location, and the second geographical information includes a second geographical location [0038]
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to direct the system to perform additional operations including [0049] 
determining a correlation between the first geographical location and the second geographical location [0048]
Claim Rejections - 35 USC § 103
39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
41.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US20180293570A1 to Pareek et al. in view of US20040153444A1 to Senders
42.	As per claim 26: 
Pareek et al. discloses the following limitations: 
determining that the payment request is approved [0049]
Pareek et al. does not explicitly disclose the following limitations:
in response to a determination that the similarity between the first character string and the second character string exceeds a similarity threshold. 
However, Senders et al., as shown, teaches the following limitations:
in response to a determination that the similarity between the first character string and the second character string exceeds a similarity threshold [0019], [0024]-[0025]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system wherein database records are searched for search results that are exact matches or potential matches with the search request and matches are identified based upon a confidence measure that is generated for each search result taught by Senders et al. in a system and method for authenticating a location of a payment acceptance device wherein the device receives a transaction request comprising merchant data, the merchant data identifying the payment acceptance device and location information identifying a location at which the transaction request is initiated of Pareek et al. with the motivation of enhancing the method with a feature such as search data, listings include potential matches to the search request data and potential matches include search results or listings that have an associated confidence measure which meets or exceeds a predetermined threshold taught by Senders et al. over that of Pareek et al.
43.	Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20180293570A1 to Pareek et al. in view of US20180121913A1 to Unnerstall et al.
44.	As per claim 28: 
Pareek et al. discloses the following limitations: 
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to direct the system to perform additional operations including [0049]
Pareek et al. does not explicitly disclose the following limitations:
determining a first region including the first geographical location and a second region including the second geographical location; and
determining the correlation between the first geographical location and the second geographical location based on an overlap between the first region and the second region.
However, Unnerstall et al., as shown, teaches the following limitations:
determining a first region including the first geographical location and a second region including the second geographical location, Fig.4, items 502, 504
determining the correlation between the first geographical location and the second geographical location based on an overlap between the first region and the second region [0061]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a geofence computing device for creating and monitoring geofence zones wherein the geofence computing device includes a processor and a memory and the processor is configured to receive geofence data from the user device, the geofence data including a user defined geofence zone and a geofence rule taught by Unnerstall et al. in a system and method for authenticating a location of a payment acceptance device wherein the device receives a transaction request comprising merchant data, the merchant data identifying the payment acceptance device and location information identifying a location at which the transaction request is initiated of Pareek et al. with the motivation of enhancing the method with a feature such as a map of zones generated by a geofence computing device and displayed in a customized website and/or a service application shown on a display device taught by Unnerstall et al. over that of Pareek et al.
45.	As per claim 29: 
Pareek et al. does not explicitly disclose the following limitations:
comparing the overlap between the first region and the second region with an overlap threshold;
in response to the result of the comparison that the overlap between the first region and the second region exceeds an overlap threshold, determining that the payment request is approved.  
However, Unnerstall et al., as shown, teaches the following limitations:
comparing the overlap between the first region and the second region with an overlap threshold, Fig.4, items 502, 504, [0061]-[0062]
in response to the result of the comparison that the overlap between the first region and the second region exceeds an overlap threshold, determining that the payment request is approved [0061]-[0062]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a geofence computing device for creating and monitoring geofence zones wherein the geofence computing device includes a processor and a memory and the processor is configured to receive geofence data from the user device, the geofence data including a user defined geofence zone and a geofence rule taught by Unnerstall et al. in a system and method for authenticating a location of a payment acceptance device wherein the device receives a transaction request comprising merchant data, the merchant data identifying the payment acceptance device and location information identifying a location at which the transaction request is initiated of Pareek et al. with the motivation of enhancing the method with a feature such as a map of zones generated by a geofence computing device and displayed in a customized website and/or a service application shown on a display device taught by Unnerstall et al. over that of Pareek et al.
46.	Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20180293570A1 to Pareek et al. in view of US20160063498A1 to Li. 
47.	As per claim 30: 
Pareek et al. discloses the following limitations: 
wherein to determine whether the payment request is approved according to the preset rule at least based on the result of the comparison of the two geographical information, the at least one processor is configured to direct the system to perform additional operations including [0049]
Pareek et al. does not explicitly disclose the following limitations:
determining a time duration related to the service.
However, Li, as shown, teaches the following limitations:
determining a time duration related to the service [0054] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a computer server that receives a payment request including a payment order sent by a first mobile client device; in response, the computer server allocates a first payment identifier to the payment order and returns a response including the first payment identifier to the first mobile client device taught by Li in a system and method for authenticating a location of a payment acceptance device wherein the device receives a transaction request comprising merchant data, the merchant data identifying the payment acceptance device and location information identifying a location at which the transaction request is initiated of Pareek et al. with the motivation of enhancing the method with a feature such as the server compares the time difference with a predefined time threshold value and if the time difference is less than or equal to the time threshold value, the server then processes the payment order taught by Li over that of Pareek et al.
48.	As per claim 31: 
Pareek et al. does not explicitly disclose the following limitations:
comparing the time duration related to the service with a time threshold;
in response to the result of the comparison that the time duration related to the service exceeds a time threshold, determining that the payment request is approved.
However, Li, as shown, teaches the following limitations:
comparing the time duration related to the service with a time threshold [0054]-[0055]
in response to the result of the comparison that the time duration related to the service exceeds a time threshold, determining that the payment request is approved [0054]-[0055]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a computer server that receives a payment request including a payment order sent by a first mobile client device; in response, the computer server allocates a first payment identifier to the payment order and returns a response including the first payment identifier to the first mobile client device taught by Li in a system and method for authenticating a location of a payment acceptance device wherein the device receives a transaction request comprising merchant data, the merchant data identifying the payment acceptance device and location information identifying a location at which the transaction request is initiated of Pareek et al. with the motivation of enhancing the method with a feature such as the server may generate a location difference between the payment request and the collection request and compares the location difference with a predefined location threshold value taught by Li over that of Pareek et al.
Conclusion
49.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20180165679A1 – O’Cuillinn et al. – Discloses a computer-implemented method and system for determining the level of authentication required for a transaction, the method comprising operating a processor to: receive a transaction request associated with a payment card compare geolocation data of the transaction request with geolocation data of a mobile device associated with a cardholder of the payment card; and based on the comparison, determine the level of authentication required for the transaction.
US20160125400A1 – Hu et al. – Discloses a method and system for evaluating a card-present payment card transaction for fraud using a computer device coupled to a database wherein the method includes determining a home activity region for a cardholder using payment card transaction data for the cardholder, receiving a payment card transaction authorization request, and determining a payment card activity location of the received payment card transaction authorization request.
US20130024341A1 – Jeon et al. – Discloses a method of providing a transaction related service wherein the method includes receiving first payment method information corresponding to a store from a first device; comparing the first payment method information and second payment method information available for a user; and recommending the second payment method based on a result of the comparison.
US10198731B1 – Spindel et al. – Discloses apparatuses and methods for basing actions on a location of a card swipe wherein a computer system receives information indicative of a location of a mobile device associated with a customer at a time corresponding to a swipe of a payment card at a card reader of a merchant. 


50.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)